DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 4, 12 and 14 recites the limitation “a second side surface of the bottom plate”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., US 2016/0209570 (hereinafter Zhu).
Regarding claims 1 and 8, Zhu teaches A display module, comprising: a backlight module comprising a back plate, a light guide plate, and a light source, wherein the back plate comprises a receiving cavity disposed therein, a side of the back plate is provided with a through hole, the light guide plate is disposed in the receiving cavity, a light incident surface of the light guide plate corresponds to the through hole, the light source is disposed in the through hole, and the light source corresponds to the light incident surface of 20the light guide plate; a display panel disposed in a light emitting direction of the backlight module; and a flexible circuit board bound to the display panel and bent to a bottom surface of the back plate to be attached to the through hole and the bottom surface of the back plate ([0031, 0040] and Figure 2).
Regarding claims 5 and 13, Zhu further teaches wherein a height of the light guide plate is greater than or equal to a height of the light source (Figure 2, light source 3, light guide 5).
Regarding claim 9, Zhu further teaches wherein the light source is disposed on a side of the flexible circuit board adjacent to the back plate (Figure 2 and [0040]).
Regarding claim 16, Zhu further teaches further comprising an adhesive layer disposed on a side of the flexible circuit board adjacent to the back plate and located at two sides of the light source, wherein the adhesive layer is configured to bond the back plate and the flexible circuit board ([0040]).
Regarding claim 17, Zhu further teaches wherein the flexible circuit board comprises a reflective area disposed around the light source, and the reflective area is provided with a reflective film ([0040]).
Regarding claim 18, Zhu further teaches further comprising a reinforcing plate disposed on a side of the flexible circuit board away from the back plate and corresponding to the light source ([0040]).
Regarding claim 19, Zhu further teaches wherein the reinforcing plate is made of metal ([0040]).
Regarding claim 20, Zhu further teaches further comprising a driving chip disposed on a side of the flexible circuit board adjacent to the back plate and attached to the bottom surface of the back plate ([0040]).
Allowable Subject Matter
Claims 2, 3, 6, 7, 10, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875